                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALFRED THOMPSON,                                                CIVIL ACTION
              Plaintiff,

                  v.

 CITY OF PHILADELPHIA,                                           NO. 20-3134
 JOHN P. DELANEY, Warden,
 CORIZON HEALTH, INC., doing business
 as “CORIZON,”
 JOHN DOE MEDICAL PROVIDERS 1&2,
 JANE DOE MEDICAL PROVIDERS 1&2,
                Defendants.

DuBOIS, J.                                                                      May 26, 2021

                                       MEMORANDUM

    I.       INTRODUCTION

          This action arises out of injuries sustained by plaintiff Alfred Thompson after a rat bit his

right hand while he was in state custody. Plaintiff alleges that his injuries occurred because

defendants City of Philadelphia and Warden John P. Delaney (collectively, the “moving

defendants”) deliberately chose not to address a rat infestation at the detention center at which

plaintiff was confined. Plaintiff further asserts that, as a result of his injuries, his right hand

became infected and required multiple surgeries.

          Presently before the Court is moving defendants’ Motion to Dismiss Plaintiff’s First

Amended Complaint for Failure to State a Claim. For the reasons set forth below, the motion is

granted in part and denied in part.

    II.      BACKGROUND

          The facts as alleged in the Amended Complaint, accepted as true for purposes of this

motion, are summarized as follows:
             A. Rat Infestation

        On November 19, 2018, plaintiff was held in a detention center under the “care, custody, and

control” of the City of Philadelphia. Am. Compl. ¶¶ 16, 54. Defendant John P. Delaney is a

“Warden of the Philadelphia Prisons System” and was “responsible for managing the Detention

Center at the time that Plaintiff was detained there.” Id. ¶ 5. Warden Delaney and the City of

Philadelphia had “long term knowledge” of a rat infestation at the detention center. Id. ¶ 15. The

rat infestation at the detention center was “obvious and well known” at the time plaintiff was

confined. Id. ¶ 34. Despite their “long term knowledge” of the infestation, Warden Delaney and

the City of Philadelphia “deliberately chose not to take action to correct [it].” Id. ¶ 15.

             B. Rat Bite

        On November 19, 2018, while plaintiff was sleeping in his cell at the detention center, “he

was bitten on the right hand by a rat.” Id. ¶¶ 16, 17. As a result, plaintiff claims he had “severe

pain” in the hand. Id. ¶ 22. On November 23, 2018, plaintiff “was seen by a doctor in the

Detention Center Infirmary [who] referred Plaintiff to the emergency room at Aria Torresdale

Hospital.” Id. ¶ 25. At Aria Torresdale Hospital, plaintiff was diagnosed with “abscesses, cellulitis

and infection,” and he underwent two surgeries on his right hand. Id. ¶¶ 26, 27. Plaintiff was

discharged from the hospital on November 29, 2018. Id. ¶ 28.

             C. The Present Action

        Plaintiff filed an Amended Complaint on September 4, 2020. In the Amended Complaint,

plaintiff alleges that: (1) the City of Philadelphia and Warden Delaney’s failure to provide safe

living conditions violated “the due process prohibition of cruel and unusual punishment”; and

(2) the City of Philadelphia engaged in “negligence (including willful conduct).”1


1
    Plaintiff asserts a number of additional claims against the other defendants in this action: John and Jane Doe,
    medical providers, and Corizon Health, Inc. Those claims are not at issue in this Memorandum.

                                                          2
           On September 21, 2020, the City of Philadelphia and Warden Delaney filed a Motion to

Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim. Plaintiff filed his

response on October 5, 2020. The motion is thus ripe for decision.

    III.      LEGAL STANDARD

           The purpose of a 12(b)(6) motion to dismiss is to test the legal sufficiency of the

complaint. Liou v. Le Reve Rittenhouse Spa, LLC, No. 18-5279, 2019 WL 1405846, at *2 (E.D.

Pa. Mar. 28, 2019) (DuBois, J.). To survive a motion to dismiss, a plaintiff must allege

“sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. In assessing the plausibility of a plaintiff’s claims, a district court

first identifies those allegations that constitute nothing more than mere “legal conclusions” or

“naked assertion[s].” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 564 (2007). Such

allegations are “not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. The court then

assesses “the ‘nub’ of the plaintiff[’s] complaint—the well-pleaded, nonconclusory factual

allegation[s]”—to determine whether it states a plausible claim for relief. Id. at 680. “In

deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230

(3d Cir. 2010).

    IV.       DISCUSSION

           The moving defendants argue that plaintiff has failed to allege that the City of

Philadelphia is liable for violating his constitutional rights under 42 U.S.C. § 1983. Further, the

moving defendants assert that plaintiff’s claim of “negligence (including willful conduct)” is
                                                    3
barred by the Pennsylvania Political Subdivision Tort Claims Act. Finally, the moving

defendants argue that plaintiff failed to allege that Warden Delaney had “personal involvement

in any alleged wrongs.” Mot. at 4. The Court considers each argument in turn.

       At the outset, the Court notes that plaintiff does not state whether he was a pre-trial

detainee or a sentenced prisoner when he suffered his injuries. “[P]re-trial state detainees are

protected by the Due Process Clause of the Fourteenth Amendment, while convicted and

sentenced prisoners are protected by the Eighth Amendment proscription against cruel and

unusual punishments.” Shuman v. Sabol, No. 09-2490, 2011 WL 4343780, at *7 n.2 (D.N.J.

Sept. 13, 2011).

       The moving defendants assert that “plaintiff’s public state court summary [] indicates that

[he] was on probation at the time of his confinement.” Mot. at 5. As a result, they argue that

“the Court should construe plaintiff as a sentenced prisoner . . . and analyze his claim under the

Eighth Amendment, not the Fourteenth Amendment.” Id. at 6. Plaintiff does not argue

otherwise. Accordingly, the Court will consider plaintiff to be a sentenced prisoner for purposes

of resolving defendant’s motion.

           A. Section 1983 Claim Against the City of Philadelphia

       As discussed supra, the moving defendants argue that plaintiff has failed to state a claim

against the City of Philadelphia under 42 U.S.C. § 1983. Under Monell v. Dep’t of Soc. Serv. of

City of New York, 436 U.S. 658 (1978), “a municipality can only be liable under Section

1983 when a constitutional injury results from the implementation or execution of an officially

adopted policy or informally adopted custom.” Wilson v. City of Phila., 177 F. Supp. 3d 885,

908 (E.D. Pa. 2016) (citing Monell, 436 U.S. at 694). Therefore, a § 1983 claim against a

municipal entity requires “(1) a constitutional violation by a municipal actor that (2) was caused

by a municipal policy or custom.” Boyle v. City of Phila., No. 17-262, 2020 WL 4459131, at *9
                                                 4
(E.D. Pa. Aug. 4, 2020) (DuBois, J.) (citing Monell, 436 U.S. at 694). In light of plaintiff’s

status as a sentenced prisoner, the Court considers whether his conditions of confinement

violated the Eighth Amendment of the United States Constitution.

               1. Constitutional Violation

       The Eighth Amendment “prohibits the infliction of cruel and unusual punishment.”

Wilson v. Seiter, 501 U.S. 294, 296–97 (1991). To state a claim under the Eighth Amendment

based on conditions of confinement, a plaintiff must allege that prison officials: (1) acted with

“deliberate indifference to [his] health or safety”; and (2) denied him “the minimal civilized

measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       In determining whether a plaintiff has been denied “the minimal civilized measure of

life’s necessities,” courts consider the totality of the circumstances, including “medical care,

sanitation, [and] control of vermin . . . .” Tillery v. Owens, 907 F.2d 418, 427 (3d Cir.

1990). “A prolonged pest infestation . . . may be considered a deprivation sufficient to constitute

a constitutional violation.” Kates v. Bledsoe, No. 11-391, 2013 WL 4417656, at *7 (M.D. Pa.

Aug. 14, 2013); see also, e.g., Kost v. Kozakiewicz, 1 F.3d 176, 189 (3d Cir. 1993) (prison’s

“vermin infested bedding,” which caused plaintiff to become “infested with head and body lice

. . . for a 70-day period,” may establish Eighth Amendment violation); Antonelli v. Sheahan, 81

F.3d 1422, 1431 (7th Cir. 1996) (prison’s failure to address infestation of cockroaches and mice

for sixteen months, which caused “significant physical harm” to plaintiff, may establish Eighth

Amendment violation).

       Plaintiff alleges in the Amended Complaint that there was a “rat infestation” at the

detention center. Am. Compl. ¶ 14. According to plaintiff, the infestation was “well known” to

the moving defendants, and they had “long term knowledge” about it. Id. ¶¶ 15, 34. As a result

of the infestation, he asserts that a rat bit his right hand, causing the hand to become infected and
                                                  5
require multiple surgeries. Based on these allegations, plaintiff has sufficiently alleged that

prison officials denied him “the minimal civilized measures of life’s necessities.” Farmer, 511

U.S. at 834.

       With respect to deliberate indifference, plaintiff states in the Amended Complaint that

Warden Delaney was responsible for the detention center, knew about the rat infestation, and

“deliberately chose not to take action to correct [it].” Am. Compl. ¶ 15. That is a sufficient

allegation of the Warden’s deliberate indifference to plaintiff’s safety.

       For the foregoing reasons, the Court concludes that plaintiff has sufficiently alleged that a

constitutional violation occurred, which is the first requirement of a Monell claim.

               2. Municipal Policy or Custom

       The Court next determines whether plaintiff has sufficiently alleged the second

requirement of a Monell claim—that the alleged constitutional violation was caused by a

municipal policy or custom.

       Policy is made when a final policymaker issues an “official proclamation, policy, or

edict.” Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990) (citing Pembaur v. City of

Cincinnati, 475 U.S. 469, 481 (1986)). In contrast, a custom requires a final policymaker’s

“knowledge of, and acquiescence to” a course of conduct that is “so well-settled and permanent

as virtually to constitute law.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).

       Whether an official is a final policymaker “is a question of state law.” Pembaur, 475

U.S. at 483; City of St. Louis v. Praprotnik, 485 U.S. 112, 124 (1988) (“[T]he identification of

policymaking officials is a question of state law.”). Thus, an official is a final policymaker “only

if, under the operative state law, he or she has final policy-making authority.” Middleton v.

Deblasis, 844 F. Supp. 2d 556, 568 (E.D. Pa. 2011) (DuBois, J.).



                                                  6
       Plaintiff alleges that Warden Delaney was “responsible for managing the Detention

Center at the time that Plaintiff was detained there.” Am. Compl. ¶ 5. Neither party cites any

authority under state law on the question of whether Warden Delaney was a final policymaker

for defendant. At this stage of the proceedings and absent briefing by the parties on this issue,

the Court concludes that plaintiff sufficiently alleged that Warden Delaney was a final

policymaker for the City of Philadelphia. See Simonds v. Del. County, No. 13-7565, 2015 WL

289974, at *3 (E.D. Pa. Jan. 21, 2015) (“[A]bsent briefing by the parties on this question, I will

not find as a matter of law that [defendant’s employee] was not a final policymaker.”).

       Plaintiff also sufficiently alleges that Warden Delaney “acquiesce[d] in a well-settled

custom” of deliberate indifference to a rat infestation at the detention center. Bielevicz, 915 F.2d

at 850. According to plaintiff, Warden Delaney knew about the rat infestation for a long time,

and “deliberately chose not to take action to correct [it].” Am. Compl. ¶ 15.

       For the foregoing reasons, the Court concludes that plaintiff has sufficiently alleged that a

municipal custom caused a constitutional violation in this case. Accordingly, to the extent the

moving defendants’ motion seeks dismissal of plaintiff’s Monell claim, the motion is denied.

           B. Tort Claim Against the City of Philadelphia

       As discussed supra, the moving defendants assert that plaintiff’s claim of “negligence

(including willful conduct)” against the City of Philadelphia is barred by the Pennsylvania

Political Subdivision Tort Claims Act (the “Tort Claims Act”), 42 Pa. C.S. § 8541, et. seq. The

Tort Claims Act provides that, subject to certain exceptions, “no local agency shall be liable for

any damages on account of any injury . . . caused by any act of the local agency or an employee




                                                 7
thereof or any other person.” Plaintiff responds that the “real property exception” of the Tort

Claims Act applies in this case.

       First, the Court determines that the real property exception bars plaintiff’s claim of

willful misconduct against the City of Philadelphia. Specifically, the Act provides that this

exception to the general rule of governmental immunity does not apply to “conduct which

constitutes . . . willful misconduct.” 42 Pa. C.S. § 8541(a)(2). Second, the Court considers

whether the real property exception permits plaintiff proceed with a claim of negligence against

the City of Philadelphia.

       Under the real property exception of the Tort Claims Act, a local agency may be liable

for injuries caused by its “care, custody or control of [the] real property in [its] possession.” 42

Pa. C.S. § 8542(b)(3). Courts have interpreted this exception to impose liability on local

agencies for their “acts, or failure to act, which make [their] property unsafe for the activities for

which it is regularly used, for which it is intended to be used, or for which it may reasonably be

foreseen to be used.” Brewington v. City of Phila., 650 Pa. 139, 156 (2018) (the exception

applied where a school failed to install “padded safety mats” to protect students from concrete

gym walls); see also, e.g., Bradley v. Franklin Cnty. Prison, 674 A.2d 363, 367 (Pa. Commw.

1996) (the exception applied where a prison failed to install “non-slip” floors to protect inmates

from falling in the shower); Gump v. Chartiers-Houston Sch. Dist., 558 A.2d 589, 592 (Pa.

Commw. 1989) (the exception applied where a school failed to install “shatterproof or

reinforced” windows in a hallway used for wrestling activities).

       In this case, the real property exception of the Tort Claims Act is applicable to plaintiff’s

claim of negligence against the City of Philadelphia. Plaintiff asserts that the detention center

was under the City of Philadelphia’s “care, custody, and control.” Am. Compl. ¶ 54. He also

claims that the City of Philadelphia “deliberately chose not to take action to correct the
                                                  8
infestation.” Id. ¶ 15. Finally, plaintiff was allegedly bitten by a rat while engaging in an

activity “for which [the detention center] is regularly used”—namely, sleeping in his assigned

cell. Brewington, 650 Pa. at 156.

        For the foregoing reasons, plaintiff’s claim of willful misconduct against the City of

Philadelphia is barred by the Tort Claims Act. The real property exception applies to plaintiff’s

claim of negligence against the City of Philadelphia, and therefore that claim is not barred by the

Tort Claims Act.

            C. Section 1983 Claim Against Warden Delaney

        The moving defendants argue that plaintiff failed to allege Warden Delaney had

“personal involvement in any alleged wrongs.” Mot. at 4. As a result, the moving defendants

assert that plaintiff failed to state a claim under § 1983 against Warden Delaney. The Court

disagrees with the moving defendants on this issue.

        To state a claim against an individual defendant under § 1983, the plaintiff must allege

that the defendant had “personal involvement in the alleged wrongs.” Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1998). “Personal involvement can be shown through allegations of

personal direction or of actual knowledge and acquiescence.” Id.

        The Amended Complaint includes sufficient allegations that Warden Delaney had

personal involvement in causing plaintiff’s injuries. Plaintiff avers that (1) Warden Delaney was

“responsible for managing the Detention Center”; (2) he had “long term knowledge” of a rat

infestation at the detention center; and (3) he “deliberately chose not to take action to correct the

infestation.” Am. Compl. ¶¶ 5, 15. Accordingly, the Court concludes that plaintiff has stated a

claim against Warden Delaney under § 1983.




                                                   9
   V.      CONCLUSION

        For the foregoing reasons, defendants City of Philadelphia and Warden John P. Delaney’s

Motion to Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim is granted in

part and denied in part. The motion is granted to the extent it seeks dismissal of plaintiff’s claim

of willful misconduct against the City of Philadelphia. The motion is denied in all other respects.

An appropriate order follows.




                                                 10
